MARY'S OPINION HEADING                                           




NO. 12-03-00120-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DR. ALEX MELVIN WADE, JR.,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

MICHAEL CAMPBELL, IND. SPEC., IV,
DEWAYNE HUGHS, INC. SPEC. III,
LEONARD CHENEVERT, INC. SPEC,  §
	HOUSTON COUNTY, TEXAS
MARK HANLEY, LT., PAUL JONES, 
CO IV, CALVIN TUCKER, JIMMY PACE,
KAREN ROBERT YOUNG, 
LACINDA PROCTOR,
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on February 26,
2003.  Thereafter, Appellant filed a notice of appeal which failed to contain the information required
by Rule 25.1 (e), i.e., a certificate of service showing service on all parties to the trial court's
judgment.  
	On May 14, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice of
appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless he
filed a corrected notice of appeal on or before May 28, 2003, the appeal would be referred to the
court for dismissal.  Tex. R. App. P. 42.3.   
	On May 28, 2003, Appellant filed an amended notice of appeal, which failed to comply with
Rule 25.1(e).  Therefore, this appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered May 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
(PUBLISH)